20 So.3d 929 (2009)
Baheejah JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3953.
District Court of Appeal of Florida, First District.
September 25, 2009.
Rehearing Denied November 9, 2009.
Nancy A. Daniels, Public Defender, Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the issue raised on appeal without comment. Our decision is without prejudice to Appellant's right to file a motion pursuant to Florida Rule of Criminal Procedure 3.800(a) addressing the discrepancy between the written sentence and the trial court's oral pronouncement of sentence.
AFFIRMED.
WOLF, PADOVANO, and THOMAS, JJ., concur.